DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 13 have been considered but are moot in view of the new ground(s) of rejection (See new reference of CHIZI).
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 9-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pub. No. 2009/0299819 A1) in view of CHIZI et al. (U.S. Pub. No. 2019/0166102 A1).
Regarding claim 1, Davis teaches a computer-implemented method comprising: 
determining, in response to a data filter request indicating a data filter applied to a dataset, a first set of users associated with filtered-in data that pass the data filter (paragraph [0025], filtering raters based on the rating behavior of raters in relation to the end-user’s own rating behavior; paragraph [0025]; Fig. 3, paragraph [0022], preserving rater anonymity based on threshold number of anonymous ratings before showing the composite rating; fig. 6 illustrates the number of raters based on behavioral similarity filtered).
Davis does not explicitly disclose: a second number of users associated with filtered-out data that do not pass the data filter.
CHIZI teaches: a second number of users associated with filtered-out data that do not pass the data filter (Fig. 17, paragraph [0097], line 1-12, K-anonymity is applied to prevent the possibility of singling out a single user; if it is known that an individual user is part of a group, one can only say with a certain probability, dependent on k, something about the sensitive attributes of this individual user; k-anonymity is ensured by means of microaggression, possibly in combination with closeness; the mean or median applied on the query example “what is the profile for males between 20-25”; if store is targeted mainly at males, a sufficient large number of users may be belong to this category; however, it might be that group of store-females is smaller than k, noted, group of females of store is interpreted as a second number of users associated with filtered-out data that do not pass the data filter).
Davis as modified by CHIZI further teach:
determining an anonymity threshold associated with the dataset and indicating a minimum number of users required to be in the first set of users that pass the data filter and a minimum number of users required to be in the second set of users that do not pass the data filter (Fig. 17, paragraph [0097], line 1-12, [0172], K-anonymity is applied to prevent the possibility of singling out a single user; if it is known that an individual user is part of a group, one can only say with a certain probability, dependent on k, something about the sensitive attributes of this individual user; k-anonymity is ensured by means of microaggression, possibly in combination with closeness; the mean or median applied on the query example “what is the profile for males between 20-25”; if store is targeted mainly at males, a sufficient large number of users may be belong to this category; however, it might be that group of store-females is smaller than k, noted, k value of k-anonymity is interpreted as an anonymity threshold); 
comparing the anonymity threshold with a first number of users in the first set of users that pass the data filter the-first number and comparing the anonymity threshold with a second number of users in the second set of users that do not pass the data filter (Fig. 17, paragraph [0097], line 1-12, [0172],  K-anonymity is applied to prevent the possibility of singling out a single user; if it is known that an individual user is part of a group, one can only say with a certain probability, dependent on k, something about the sensitive attributes of this individual user; k-anonymity is ensured by means of microaggression, possibly in combination with closeness; the mean or median applied on the query example “what is the profile for males between 20-25”; if store is targeted mainly at males, a sufficient large number of users may be belong to this category; however, it might be that group of store-females is smaller than k, noted, a sufficient large number of users of males and smaller than k group of females, which teaches comparing the anonymity threshold with a first number of users in the first set of users that pass the data filter the-first number and comparing the anonymity threshold with a second number of users in the second set of users that do not pass the data filter as claimed); 
and generating, in accordance with comparing the anonymity threshold with the first number of users and the second number of users, a modified data output to provide in response to the data filter request (Davis, Fig. 3, paragraph [0022], preserving rater anonymity based on threshold number of anonymous ratings before showing the composite rating and aggregate rating can be displayed accordingly while CHIZI, Fig. 17, paragraph  [0172], if store is targeted mainly at males, a sufficient large number of users may be belong to this category; however, it might be that group of store-females is smaller than k, its result is omitted, noted, the failure regarding the k value of k-anonymity cause the result being omitted, thus it implies that if k-anonymity is succeeded, its results will not be omitted, thus, the combination of references teaches generating, in accordance with comparing the anonymity threshold with the first number of users and the second number of users, a modified data output to provide in response to the data filter request  as claimed). 
Regarding claim 2, Davis as modified by CHIZI teach all claimed limitations as set forth in rejection of claim 1, further teach wherein generating the modified output from the dataset comprises modifying a graphical user interface by removing data filter options (Davis, paragraph [0053], ignoring or turn off the filtering mechanism). 
Regarding claim 3, Davis as modified by CHIZI teach all claimed limitations as set forth in rejection of claim 1, further teach receiving, from a client device, an indication of a selected data filter option; and determining, based on the selected data filter option, one or more potential data filter options that, if selected in combination with the selected data filter option, would not satisfy the anonymity threshold based on the first number of users associated with the filtered-in data or the second number of users associated with the filtered-out data (Davis, Fig. 3, [0022]-[0025], paragraph [0034]-[0035], combination of filtered that can be applied and displaying the aggregating rating when the threshold is satisfied; in conjunction with the teaching of CHIZI, Fig. 17, paragraph  [0172], if store is targeted mainly at males, a sufficient large number of users may be belong to this category; however, it might be that group of store-females is smaller than k, its result is omitted, noted, the failure regarding the k value of k-anonymity cause the result being omitted, thus it implies that if k-anonymity is succeeded, its results will not be omitted, it teaches receiving, from a client device, an indication of a selected data filter option; and determining, based on the selected data filter option, one or more potential data filter options that, if selected in combination with the selected data filter option, would not satisfy the anonymity threshold based on the first number of users associated with the filtered-in data or the second number of users associated with the filtered-out data as claimed). 
Regarding claim 4, Davis as modified by CHIZI teach all claimed limitations as set forth in rejection of claim 3, further teach wherein generating the modified data output comprises deactivating the one or more potential data filter options within a graphical user interface of the client device based on comparing the anonymity threshold with the first number of users and the second number of users (Davis, paragraph [0053], ignoring or turn off the filtering mechanism; in conjunction with the teaching of CHIZI, Fig. 17, paragraph  [0172], if store is targeted mainly at males, a sufficient large number of users may be belong to this category; however, it might be that group of store-females is smaller than k, its result is omitted, noted, the failure regarding the k value of k-anonymity cause the result being omitted, thus it implies that if k-anonymity is succeeded, its results will not be omitted, thus, it teaches wherein generating the modified data output comprises deactivating the one or more potential data filter options within a graphical user interface of the client device based on comparing the anonymity threshold with the first number of users and the second number of users as claimed). 
Regarding claim 8, Davis as modified by CHIZI teach all claimed limitations as set forth in rejection of claim 1, further teach wherein determining the anonymity threshold comprises identifying one or more anonymity thresholds associated with a user account corresponding to the data filter request (CHIZI, Fig. 17, paragraph [0097], line 1-12, [0172],  K-anonymity is applied to prevent the possibility of singling out a single user; if it is known that an individual user is part of a group, one can only say with a certain probability, dependent on k, something about the sensitive attributes of this individual user; k-anonymity is ensured by means of microaggression, possibly in combination with closeness; the mean or median applied on the query example “what is the profile for males between 20-25”; if store is targeted mainly at males, a sufficient large number of users may be belong to this category; however, it might be that group of store-females is smaller than k, noted, a sufficient large number of users of males and smaller than k group of females). 
As per claim 9, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 is similarly rejected.
As per claims 10-12 these claims are rejected on grounds corresponding to the rationales given above for rejected claims 2-4 respectively are similarly rejected.
As per claim 13, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 is similarly rejected.
As per claims 14-16 these claims are rejected on grounds corresponding to the rationales given above for rejected claims 2-4 respectively are similarly rejected.
As per claim 20, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 8 is similarly rejected. 
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pub. No. 2009/0299819 A1) in view of CHIZI et al. (U.S. Pub. No. 2019/0166102 A1), further in view of Antonatos et al. (U.S. Pub. No. 2019/0205507 A1).
Regarding claim 5, Davis as modified by CHIZI teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein generating the modified data output comprises: generating a larger dataset compared to an actual dataset associated with the data filter request. 
Antonatos teaches wherein generating the modified data output comprises: generating a larger dataset compared to an actual dataset associated with the data filter request (Fig. 6, paragraph [0056]-[0057], [0070], sharing the anonymized data that including the decoyed injected records with the third party, noted, the data is larger since it is included the injected/embedded decoy records).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein generating the modified data output comprises: generating a larger dataset compared to an actual dataset associated with the data filter request into preserving anonymity of Davis.
Motivation to do so would be to include wherein generating the modified data output comprises: generating a larger dataset compared to an actual dataset associated with the data filter request such that a re-identification attack on the anonymized dataset targets the one or more decoy records (Antonatos, paragraph [0003], line 8-9).
Davis as modified by CHIZI and Antonatos further teach: further comprising providing the modified data groupings to a client device (Davis, Fig. 3, paragraph [0022], preserving rater anonymity based on threshold number of anonymous ratings before showing the composite rating and aggregate rating can be displayed accordingly while Antonatos teaches sharing the anonymized data that including the decoyed injected records with the third party, Fig. 6, paragraph [0056]-[0057], [0070]).
As per claim 17, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 5 and is similarly rejected. 
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pub. No. 2009/0299819 A1) in view of CHIZI et al. (U.S. Pub. No. 2019/0166102 A1), further in view of McLean et al. (Pub. No. 2019/0377832 A1).
Regarding claim 6, Davis as modified by CHIZI teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein generating the modified data output from the dataset comprises: generating a modified data output that comprises a smaller dataset compared to an actual dataset associated with the data filter request; and further comprising providing the modified data output to a client device.
McClean teaches: wherein generating the modified data output from the dataset comprises: generating a modified data output that comprises a smaller dataset compared to an actual dataset associated with the data filter request; and further comprising providing the modified data output to a client device (McLean, Fig. 4, paragraph [0043]-[0044], [0048]-[0049], teaches a client B’s anonymity value has set to 10, since results returned data for only 6, client B’s data point is removed/filtered out, noted, the return data for only 6 is triggered the removal/filtered-out client B’s data point; the series of steps can be further repeated/rerun until  it does not include data points or other information from clients with a set anonymity value greater than the determined aggregated anonymity score, thereafter, such a result set or data cluster will be presented to the client). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein generating the modified data output from the dataset comprises: generating a modified data output that comprises a smaller dataset compared to an actual dataset associated with the data filter request; and further comprising providing the modified data output to a client device into preserving anonymity of Davis.
Motivation to do so would be to include wherein generating the modified data output from the dataset comprises: generating a modified data output that comprises a smaller dataset compared to an actual dataset associated with the data filter request; and further comprising providing the modified data output to a client device allowing for desired or selected restrictions to protect client anonymity (McLean, paragraph [0001], line 24-25).
As per claim 18, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 6 and is similarly rejected. 
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pub. No. 2009/0299819 A1) in view of CHIZI et al. (U.S. Pub. No. 2019/0166102 A1), further in view of Richardson et al. (U.S. Pub. No. 2020/0082120).
Regarding claim 7, Davis as modified by CHIZI teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein generating the modified data output comprises: generating, based on the anonymity threshold, modified data groupings that are different from data groupings associated with the data filter request. 
Richardson teaches wherein generating the modified data output comprises: generating, based on the anonymity threshold, modified data groupings that are different from data groupings associated with the data filter request (paragraph [0031], [0036], [0045], [0057]-[0058], if there is too small number of individuals, then the value can be re-assigned by data obfuscator to a grouping call ‘others’, or ‘unknown’ to avoid revealing private consumer information).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein generating the modified data output comprises: generating, based on the anonymity threshold, modified data groupings that are different from data groupings associated with the data filter request into preserving anonymity of Davis.
Motivation to do so would be to include wherein generating the modified data output comprises: generating, based on the anonymity threshold, modified data groupings that are different from data groupings associated with the data filter request to be enable effective consumer data privatization without skewing, biasing or altering overall data characteristics utilized for consumer analyses that utilize multiple consumer data sets (Richardson, paragraph [0017], line 5-8).
Davis as modified by CHIZI and Richardson further teach: further comprising providing the modified data groupings to a client device (Davis, Fig. 3, paragraph [0022], preserving rater anonymity based on threshold number of anonymous ratings before showing the composite rating and aggregate rating can be displayed accordingly while Anonymous teaches showing the response when the threshold is satisfied, page 3-4).
As per claim 19, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 7 and is similarly rejected. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168